NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT


ZANTHIA ROBERTSON-MONROE,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4934
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES,                                )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 18, 2019.

Appeal from the Department of Children
and Families.

Zanthia Robertson-Monroe, pro se.

Deanne Fields, Assistant Regional
Counsel, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



SILBERMAN, MORRIS, and SMITH, JJ., Concur.